ACCEPTED
                                                                                                     01-15-00483-CR
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                              12/18/2015 12:15:43 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK
Allen C. Isbell
   Attorney at Law
BOARD CERTIFIED CRIMINAL LAW                                                 2016 MAIN ST., SUITE 110
                                                                                 FILED IN
BOARD CERTIFIED CRIMINAL APPELLATE LAW                                        HOUSTON,
                                                                          1st COURT   OFTEXAS   77002
                                                                                          APPEALS
COLLEGE OF THE STATE BAR, MEMBER                                                  (713)236-1000
                                                                              HOUSTON, TEXAS
                                                                                FAX (713)236-1809
                                                                         12/18/2015 12:15:43 PM
                                                                          CHRISTOPHER A. PRINE
                                                                                  Clerk



                                         December 18, 2015



        Clerk,
        First Court of Appeals
        301 Fannin
        Houston, Texas 77002

                 Re: No(s). 01-15-00483-CR; WILLIE McDOWELL vs. The
                     State of Texas; Trial Court No(s). 1439664;

        Dear Sir/Madame:

        Please be advised that after careful review of the record, I will not be filing a
        Supplemental Brief in the above mentioned matter.

        I am sending a true and correct copy of this letter to the District Attorney's
        Office, Appellate Division, and to Mr. Willie McDowell, appellant.

        Please acknowledge receipt of this letter and advise time and date for filing.

        If you have any questions, please call.

                                                   Very truly yours,

                                                   /s/ Allen C. Isbell
                                                   Allen C. Isbell

        ACI/mr